Citation Nr: 1028241	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, other than posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman




INTRODUCTION

The Veteran had active service from February 1979 until March 
1979.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In December 2009 this matter was before the Board and was 
remanded to the RO with orders for additional adjudication.  Such 
adjudication has been accomplished.  In December 2005, the Board 
denied a claim of entitlement to service connection for PTSD.


FINDING OF FACT

A psychiatric disorder was not manifest during service, and or 
within one year of discharge, and is not attributable to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, and psychosis may not be presumed to have been 
incurrence or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Prinicpi, 
18 Vet. App. 112, 119 (2004). The timing requirement enunciated 
in Pelegrini applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with VCAA notice by letter dated in April 2005.  
Although the letter provided adequate notice with respect to the 
evidence necessary to establish a claim for service connection, 
it did not provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  As the Board 
concludes below that the preponderance of the evidence is against 
the appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records service personnel records have 
been obtained, as have records of VA treatment.  Furthermore, the 
Veteran was afforded a VA examination in April 2010, during which 
the examiner was provided the Veteran's claims file for review, 
took down the Veteran's history, considered private medical 
evidence, and reached well-reasoned conclusions based on the 
examination that are consistent with the record.  The examination 
is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for chronic psychoses may be presumed if it 
became manifest to a degree of 10 percent disabling during the 
Veteran's first year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When a 
disease is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact incurred during the Veteran's service, or by 
evidence that a presumption period applied.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service-connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  This rule does not mean, 
however, that any manifestation in service will necessarily 
permit service connection.  Showing chronic disease in service 
requires a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  38 
C.F.R. § 3.303(b) (2009).

A Veteran is presumed to have entered service in sound condition 
with respect to his or her health.  See 38 U.S.C.A. § 1111.  The 
burden of proof is on VA to rebut the presumption by producing 
clear and unmistakable evidence that a disability existed prior 
to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
The burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
Veteran's disability was both preexisting and not aggravated by 
service.

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 
Vet. App. 402 (1996).  Clear and unmistakable evidence (obvious 
and manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b) (2009).

Before analyzing the facts of this case, the Board notes that the 
Court of Appeals for Veterans Claims has held that a claim for 
service connection for a mental disability may encompass claims 
for service connection of any mental disability that may 
reasonably be encompassed by several factors, including the 
claimant's description of the claim, the symptoms the claimant 
describes and the information the claimant submits or that the 
Secretary obtains in support of the claim.  Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the 
immediate case the Board has taken an expansive view of the 
Veteran's claim pursuant to Clemons, and considers whether 
service connection may be found for any acquired psychiatric 
disorder other than PTSD.  As stated above, the issue of service 
connection for PTSD we previously adjudicated and denied by the 
Board in December 2005.

The Veteran claims that his current mental disorder began during 
basic training as a result of confrontation with a drill 
sergeant.  The Board notes that the Veteran has not alleged that 
the claimed disability was incurred in combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.

Service treatment records reflect that on enlistment examination 
in December 1978, the Veteran was normal psychiatrically.  On a 
report of medical history, the Veteran affirmatively indicated 
that he had no history of depression, excessive worry, loss of 
memory, or nervous troubles of any sort.  The remaining service 
treatment records do not reflect treatment or complaints 
referable to any psychiatric disorder.  A February 1979 report of 
Medical Board proceeding indicated that the Veteran had a cornea 
penetration of the left eye that precluded him from meeting the 
standards of enlistment.  The Veteran separated from service in 
March 1979.

Based on the foregoing, the service treatment records show no 
chronic psychiatric disorder was incurred during active duty.  
However, this does not in itself preclude a grant of service 
connection.  Again, service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  Nevertheless, a review of the post-
service evidence leads to the conclusion that the Veteran's 
current psychiatric disorder is not related to active service, 
for the reasons discussed below.

Following separation from active service, the Veteran underwent a 
mental status examination in April 2005.  At that time he 
presented well groomed and with good hygiene.  The Veteran 
endorsed a history of auditory hallucinations that he stated 
began at the age of 18 while at basic training in Fort Bliss, 
Texas.  He indicated that during basic training he felt 
overwhelmed by drill sergeants who yelled at him and asked him 
"what's wrong with you?"  In addition to a history of hearing 
voices, the Veteran endorsed paranoid delusions that someone was 
out to get him.  The examiner stated that the Veteran appeared to 
be experiencing auditory hallucinations during the evaluation, 
and diagnosed him with paranoid type schizophrenia.  In May 2005, 
the Veteran reported to a VA psychiatrist that he was discharged 
from duty due to a "mental problem."

In September 2006, the Veteran reported that his mood was 
"pretty good," but that he had chronic mild depression, 
occasional auditory and visual hallucinations, mild paranoia, and 
poor energy.  In February 2007, the Veteran stated that he was 
discharged from duty due to glass in his left eye and he reported 
that his mood was "pretty depressed."

In April 2010, the Veteran underwent a VA examination during 
which his claims file and electronic medical records were 
reviewed.  The Veteran reported that he had had some trouble with 
teachers while growing up, but aside from that had no pre-service 
history of a mental health disorder.  He indicated that during 
basic training he began seeing and hearing things and therefore 
saw a psychiatrist who evaluated him and he was discharged from 
the Army.  He endorsed current symptoms of hearing voices, seeing 
people in his car, hearing command hallucinations telling him to 
hurt or kill his wife or saying things like "jump out of a 
car."  The Veteran also described paranoid feelings that people 
are out to get him, and said that in the last two years he had 
thoughts that he could fly.  When asked to state when his 
problems with anger and aggression began, the Veteran indicated 
that he was unsure but that they had been going on "for a long 
time," and that he began hearing voices as a youth.  The Veteran 
recounted that he had disciplinary problems throughout his 
schooling and was kicked out of school by the eighth grade.  The 
examiner stated that he found a clear history of significant 
social and academic maladjustment before the military.

During his examination, the Veteran was minimally cooperative and 
the examiner indicated that rapport was very difficult to 
establish.  Social skills were poor and his affect was irritable, 
angry and menacing at times.  The Veteran was grossly 
inappropriate at times and although he acted as if he were 
experiencing hallucinations, the examiner had "some question 
about [the Veteran's] presentation and credibility."  The 
examiner also remarked that the Veteran gave extremely poor 
effort on mental status examination questions and appeared to be 
trying to present as more impaired than he actually was.  
Specifically, it was noted that the Veteran claimed to work 30 to 
40 hours a week, yet acted as if he were so cognitively impaired 
that he would not be able to function even with basic daily 
activities.

The examiner diagnosed the Veteran with a psychotic disorder, not 
otherwise specified.  He stated that he found it difficult to 
render an accurate assessment of the Veteran's mental status due 
to an overt lack of cooperation and apparent exaggeration of 
symptoms.  The examiner opined that the Veteran's social and 
academic dysfunction, as well as his psychotic symptoms, appeared 
to have predated service.  He concluded that it was less likely 
than not that his current mental condition related in any way to 
his military service or was aggravated by military service.

Based on the forgoing, the Board finds that the presumption of 
soundness attaches, as it is not rebutted by clear and 
unmistakable evidence of record.  Specifically, the Veteran's 
enlistment examination and report of medical history both 
indicate that the Veteran had no history of psychotic symptoms 
prior to service or on enlistment.  Although the VA examiner in 
April 2010 suggested the possibility that the Veteran's psychotic 
symptoms predated service, this conclusion was drawn largely by 
relying on the Veteran's self-reported history.  As the examiner 
indicated, the Veteran was unreliable in his statements and the 
Board notes that any conclusion based on a poor historical report 
is of little probative value.  The Board concludes that the 
appellant is an unreliable historian and not credible.  We 
further conclude, based upon the cumulative record, that a 
psychotic disorder did not preexist service.  Accordingly, the 
Veteran is presumed to have entered service in a sound condition.

In considering the lay and medical history as detailed above, the 
Board notes that the amount of time that elapsed between military 
service and first post-service evidence of complaint or treatment 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However,  the 
Veteran is competent to give evidence about what he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In the present case the Veteran's symptoms, including paranoia, 
hallucinations, and depressed affect, are capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  Here, the Veteran has been shown not to be 
credible and to be a poor historian.  Specifically, the Veteran 
has been inconsistent in reporting the nature of his discharge 
from service, stating that it was due to a "mental problem," 
but also indicating that he was discharged due to an injury to 
the left eye.  Service treatment records show, however, that in 
February 1979 a Medical Board found that a pre-existing left eye 
cornea penetration precluded him from meeting the standards of 
enlistment.  Additionally the Board notes that in spite of 
endorsing in-service onset of symptoms, the Veteran submitted a 
claim for compensation for his left eye in April 1979 but did not 
seek compensation for a psychiatric disorder.  The Veteran's 
silence when otherwise affirmatively speaking constitutes 
negative evidence.  Finally, the Board points to the report of VA 
examination in April 2010 where the examiner repeatedly called 
into question the veracity of the Veteran's statements and 
suggested that the Veteran may have been intentionally 
exaggerating his level of symptomatology.

Given inconsistencies in the record and the observations of a 
medical examiner in 2010, the Veteran's credibility is reduced 
and his statements are of limited probative value in establishing 
onset, chronicity or continuity of symptomatology.  Accordingly 
the Board finds the lack on in-service treatment, the 26 year 
between separation from active service and the first complaint of 
a psychiatric disorder, combined with the medical opinion 
rendered in April 2010 to be more probative than the Veteran's 
statements alleging in-service onset and continuity.

In conclusion, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for psychiatric disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


